DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
With respect to Applicant’s Arguments/Remarks, Claims 1, 3-5, 8-11, 13, 15-18 and 20-22 are pending. Accordingly, Claims 1, 3-5, 8-11, 13, 15-18 and 20-22 are allowed.
Response to Claim Amendments
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §103 rejections. The rejections have been withdrawn.
Reasons for Patent Eligibility under 35 USC 103
Examiner analyzed Claims 1, 3-5, 8-11, 13, 15-18 and 20-22 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references, or more, with a reasonable explanation of success as discussed below.
	Regarding Claim 1, although Angell ‘870/Angell ‘107/Grimes teaches recognizing, by a facial recognition system, a plurality of users entering a retail store to transform facial features of the plurality of users into user identifiers; clustering, by a hardware processor, the plurality of users recognized by the facial recognition system based on user transaction data and the user identifiers to form a set of clusters; ensembling, by the hardware processor, the plurality of users within clusters in a set of clusters formed based on user transaction data, and building a 
	None of the cited art, singularly or in combination, teach or fairly suggest, the combination of:
building a next location prediction model for each of the clusters to form a next location prediction model ensemble by converting a probability distribution over products of interest into a probability distribution over locations the plurality of users in respective ones of the clusters are likely interested in visiting using a store layout, semantic labels, and a respective Markov chain built over the plurality of users in each of the respective ones of the clusters.
	Examiner finds that while Grimes teaches of location predictor instructions used for the clusters and generation of one or more models, variables that describe the population, identification of the appropriate model and 0030, 0045; System 100 may predict the one or more next locations and/or the one or more paths based on a model that predicts one or more locations that the consumer and/or other consumers will travel to while at the retail establishment. For example, system 100 
	However, fails to explicitly disclose building a next location prediction model for each of the clusters to form a next location prediction model ensemble by converting a probability distribution over products of interest into a probability distribution over locations the plurality of users in respective ones of the clusters are likely interested in visiting using a store layout, semantic labels, and a 
	In addition, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides any predictable or reasonable rationale to combine prior art teachings.
	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly labeled “Comments on Statement of Reasons for Allowance”.













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sorenson (US 2016/0034924 A1) ESTIMATING DISTRIBUTION OF PERSONS IN A PHYSICAL ENVIRONMENT
Priness et al. (US 2016/0321551 A1) SEMANTICS LOCATION PREDICTION
Su etal. (US 2014/0128105 A1) ACTIVITY RECOGNITION SYSTEMS AND METHODS
Du, Y., Wang, C., Qiao, Y., Zhao, D., & Guo, W. (2018). A geographical location prediction method based on continuous time series Markov model. PloS one, 13(11), e0207063
E. H. Lu, V. S. Tseng and P. S. Yu, "Mining Cluster-Based Temporal Mobile Sequential Patterns in Location-Based Service Environments," in IEEE Transactions on Knowledge and Data Engineering, vol. 23, no. 6, pp. 914-927, June 2011

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623